The opinion of the court was delivered by
Williams, Ch. J.
The plaintiff’s account, as allowed and adjusted by the auditor, was within the jurisdiction of a justice of the peace. His account, as presented to the auditor, amounted to no more than $81,44. The two claims for rent and for the note in favor of Mead were not legitimate and proper subjects of a charge on book; and if they had been so charged, they could not have altered the jurisdiction, nor have justified the plaintiff in bringing the action before the county court, if he had been disposed so to do. The case of Scott et al. v. Sampson et al., 9 Vt. 339, and that of Phelps et al. v. Wood, 9 Vt. 399, decide that jurisdiction is not taken from a justice, in the action on book, by the entry of charges which the creditor is not authorized to make, or which were made and posted by mistake.
The only object, in exhibiting these two claims for rent and for the note, was to obviate a part of the claim of the defendant, and to use them as evidence, to prove that that part of the defendant’s exhibit for work, which he presented, was not a legitimate claim against the plaintiff, but that the labor charged had been performed in payment for the rent and note. It did not affect the question of jurisdiction, nor would the plaintiff have been justified in bringing his action originally to the county court in consequence of those claims.
The judgment of the county court, in sustaining the appellate jurisdiction, is affirmed.